          Case 1:18-cv-00526-ABJ Document 17 Filed 03/25/19 Page 1 of 5




                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

_______________________________________
TESHOME WORKAGEGNEHU,                         )
6301 Frenchmans Drive, Apt. 104               )
Alexandria, Virginia 22312                     )
                                               )
                         PLAINTIFF,            )
                                               )
                v.                             )
                                               )
                                               )
WASHINGTON METROPOLITAN AREA                   )
TRANSIT AUTHORITY,                             )
600 5th Street, NW                             )       CIVIL ACTION NO. 1:18-cv-00526-ABJ
Washington, D.C. 20001                        )
                                               )
PAUL J. WIEDEFELD                             )
General Manager                               )
Washington Metropolitan Area Transit Authority)
600 5th Street, NW                             )
Washington, DC 20001                          )
                                               )                   March 25, 2019
MARTIN VAN BUREN                               )
7503 Healy Place                               )
Upper Marlboro, Maryland 20772                )
                                               )
                                               )
                         DEFENDANTS.           )
_______________________________________ )
       PLAINTIFF’S RESPONSE TO THE COURT’S MARCH 11, 2019 ORDER
       On March 11, 2019, this Court issued an Order requiring that Plaintiff show cause as to

why the case against Defendant Martin Van Buren should not be dismissed for failure to

properly serve defendant within 90 days of filing the complaint as required under Federal Rules

of Civil Procedure 4(m).

       Rule 4(m) Fed. R. Civ. P. states “If a defendant is not served within 90 days after the

complaint is filed, the court - on motion or on its own after notice to the plaintiff - must dismiss

the action without prejudice against that defendant or order that service be made within a
                                                  1
          Case 1:18-cv-00526-ABJ Document 17 Filed 03/25/19 Page 2 of 5




specified time. But if the plaintiff shows good cause for the failure, the court must extend the

time for service for an appropriate period.”

       Plaintiff has made a good faith effort to serve defendant Martin Van Buren within 90

days of filing the complaint in this case. The complaint in this case was filed on March 7, 2018.

Plaintiff’s attorney received three summonses from the Clerk of Court for the United States

District Court for the District of Columbia on March 12, 2018.

         After Plaintiff’s attorney received the three summonses for defendants Washington

Metropolitan Transit Authority (WMATA), Paul Wiedefeld and Martin Van Buren, on March

13, 2018, he mailed a summons with a copy of the complaint, by U.S. postal service, certified

mail restricted delivery, to each defendant. Two of the summonses with copies of the complaint

were sent to the WMATA headquarters office at 500 6th Street, N.W., Washington, D.C. 20001:

one for the WMATA attorney general and the second for Paul Weidenfeld, WMATA General

Manager. The third summons and complaint were mailed to defendant Martin Van Buren’s last

known home address. (Exhibit A).

       Plaintiff’s attorney mailed a copy of the summons and complaint to defendant Martin

Van Buren’s last known address by certified mail restricted delivery rather than attempting to

serve defendant Van Buren at WMATA’s workplace after he learned that defendant Van Buren

no longer worked in WMATA AFC (Automatic Fare Collection) unit where both Plaintiff and

Van Buren had worked at the time Plaintiff was assaulted. Defendant Van Buren apparently left

WMATA at some point between the time he physically assaulted Plaintiff and the time the

instant suit was filed on March 7, 2018.




                                                 2
          Case 1:18-cv-00526-ABJ Document 17 Filed 03/25/19 Page 3 of 5




         Service was made on defendant Paul Wiedefeld on March 16, 2018 and Plaintiff

subsequently received the return receipt copy of the service on Mr. Weidefeld. (Exhibit B).

Since Plaintiff did not receive a return receipt for defendant Van Buren in or around the time he

received the return receipt for Mr. Wiedefeld, Plaintiff’s attorney called the U.S. post office to

inquire about the status of service on defendant Van Buren. The U.S. postal clerk stated that an

attempt had been made to serve Van Buren at his home on March 17, 2018, but it was

unsuccessful. (Exhibit A, A-1). Plaintiff asked the postal clerk if the postal service could make a

second attempt and the clerk stated that it would.

       The U.S. postal service made two additional attempts, on April 25 and May 10, 2018, to

serve the summons and complaint on defendant Van Buren and they were also unsuccessful.

Notices were also left at Van Buren’s home on April 25, 2018 and May 10, 2018. (Exhibit C)

Plaintiff’s attorney traveled to Washington, D.C. sometime in or after May 2018 to retrieve the

envelope containing the summons and complaint for Van Buren from the post office.

       Thus, Plaintiff made a good faith effort to serve defendant Van Buren, by certified mail

restricted delivery, at his home on three occasions. Plaintiff’s attorney also traveled to the U.S.

Post Office in Waldorf, Maryland, and Washington, D.C., respectively. In addition, Plaintiff’s

attorney made several telephones calls to speak with postal clerks to ascertain the status of the

service of process on defendant Van Buren and to prod the postal clerks to re-serve defendant

Van Buren.

         Since Plaintiff had and continues to have limited financial resources, and because the

on-going litigation between WMATA and plaintiff intensified after defendant WMATA filed a

motion to dismiss the complaint with prejudice on April 5, 2018, Plaintiff began to devote his



                                                  3
          Case 1:18-cv-00526-ABJ Document 17 Filed 03/25/19 Page 4 of 5




scarce resources to the litigation against WMATA, a large company, so that he could challenge

WMATA’s motion to dismiss and remain in Court.

       District courts have allowed Plaintiffs to serve process, under Rule 4, Fed. R. Civ. P.

beyond 120 days (or presently 90 days) in instances in which Plaintiff seeks to remedy civil

rights and personal injury claims and defendant will suffer no prejudice. Baptiste v. Cavenish

Club, Inc., 670 F. Supp. 108, 109 (1987). District courts have also ruled that a Plaintiff should

not have to suffer from mistakes of his attorney when pursuing civil rights or personal injury

claims. Id. at 109.

       Litigation against WMATA has been on-going since March 2018. Plaintiff continues to

seek a civil remedy against defendant Van Buren for physically assaulting him on the job which

resulted in chronic personal injury. Granting plaintiff additional time to serve defendant Van

Buren would not prejudice Van Buren since no discovery has commenced and he would have the

opportunity to appear in court to defend himself. Moreover, allowing Plaintiff additional time to

serve defendant Van Buren would also be in the best interest of justice.

       Thus, Plaintiff respectfully requests that the Court grant Plaintiff an additional 45 days to

find and serve defendant Martin Van Buren. If the Court should permit this case to proceed,

Plaintiff intends to use a professional server to find and serve Defendant Van Buren.

                                        CONCLUSION

       In light of the foregoing, Plaintiff respectfully requests that the Court allow Plaintiff an

additional 45 days to serve defendant Van Buren.




                                                 4
         Case 1:18-cv-00526-ABJ Document 17 Filed 03/25/19 Page 5 of 5




                                                            Respectfully submitted,

                                                    By:

                                                            ________/S/________________
                                                            Larry G. Ward, Esquire
                                                            D. C. Bar No. 419105
                                                            2 Massachusetts Avenue, N.E.
                                                            Washington, D.C. 20002
                                                            Telephone: 301-325-2468
                                                             larryoflegacy@gmail.com




                                CERTIFICATE OF SERVICE

   I, Larry G. Ward, hereby certify that on this 25th day of March, I caused the foregoing to be

served on Defendant’s counsel by electronic mail.




                                                5
